Exhibit 10.32

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT, (this “Agreement”) is made as of
December 28, 2007, by and among Cosmo La Forgia (“Executive”), VS Parent, Inc.,
a Delaware corporation, (“Parent”), Vitamin Shoppe Industries Inc., a Delaware
corporation (the “Company”), and VS Holdings, Inc., a Delaware corporation
(“Holdings”).

Reference is made to that certain Amendment to Employment Agreement by and
between Executive, Parent, Company, and Holdings dated June 12, 2006 (the
“Employment Agreement”).

WHEREAS, the parties to this Agreement desire to amend the Employment Agreement
as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. The Employment Agreement is hereby amended as follows:

 

  (a) Section 3(C)(iii) is hereby amended and restated as follows:

(iii) Until the earlier to occur of (x) twelve (12) months following the date of
termination of Executive’s employment, and (y) the time when the Executive
becomes eligible for insurance coverage offered by any subsequent employer (the
“Insurance Continuation Period”), allow the Executive to continue to participate
in all life, health, disability and similar insurance plans and programs of the
Company to the extent that such continued participation is possible under the
general terms and provisions of such plans and programs, with the Company and
the Executive paying the same portion of the cost of each such plan or program
as existed at the time of the Executive’s termination. In the event that the
Executive’s continued participation in any group plans and programs is not
permitted, then in lieu thereof, Executive shall acquire individual insurance
policies providing comparable coverage for the Executive for the Insurance
Continuation Period and Company shall reimburse Executive for a portion of the
costs that Executive shall pay, such that Executive shall pay a net amount equal
to the amount that he would have paid had he remained an employee of the
Company; provided, that the Company shall not be obligated to pay for any such
individual coverage more than three (3) times the Company’s cost of such group
coverage; provided further that such reimbursement shall be paid on or before
the last day of the calendar year following the calendar year in which such
expense was incurred.



--------------------------------------------------------------------------------

  (b) Section 3(D)(iii) is hereby amended and restated as follows:

(iii) Until the earlier to occur of (x) twelve (12) months following the date of
termination of Executive’s employment, and (y) the time when the Executive
becomes eligible for insurance coverage offered by any subsequent employer (the
“Extended Insurance Continuation Period”), allow the Executive to continue to
participate in all life, health, disability and similar insurance plans and
programs of the Company to the extent that such continued participation is
possible under the general terms and provisions of such plans and programs, with
the Company and the Executive paying the same portion of the cost of each such
plan or program as existed at the time of the Executive’s termination. In the
event that the Executive’s continued participation in any group plans and
programs is not permitted, then in lieu thereof, Executive shall acquire
individual insurance policies providing comparable coverage for the Executive
for the Extended Insurance Continuation Period and Company shall reimburse
Executive for a portion of the costs that Executive shall pay, such that
Executive shall pay a net amount equal to the amount that he would have paid had
he remained an employee of the Company; provided, that the Company shall not be
obligated to pay for any such individual coverage more than three (3) times the
Company’s cost of such group coverage; provided further that such reimbursement
shall be paid on or before the last day of the calendar year following the
calendar year in which such expense was incurred.

 

  (c) Section 3(K) is hereby amended and restated as follows”

Annual Cash Bonus. For purposes hereof, the term “Annual Cash Bonus” shall mean
a bonus that shall be achieved by the satisfaction of operating objectives
specified by the Company’s Board of Directors and the Chief Executive Officer of
the Company (to the extent the same shall be delegated by the Board) from time
to time in their sole discretion and the term “Performance–Based Plan” shall
mean the then–current Company plan(s) under which any Annual Cash Bonus has been
established and is determined, as the same may be changed from time to time. The
Annual Cash Bonus may consist of multiple components, including components based
upon the performance (1) of the Company as a whole, (2) of the Executive and
employees under the direction of the Executive, and/or (3) of a subset of the
Company which may include the Executive (and employees under the direction of
the Executive) and employees who are not under the direction of the Executive
but which components are not Company–wide objectives. Currently, the maximum
amount payable under the Performance–Based Plan for Executive does not exceed
thirty percent (30%) of the Executive’s Base Salary, and consists solely of
objectives determined on an individual basis and

 

2



--------------------------------------------------------------------------------

on a company–wide basis, any of which may change from time to time. Executive
acknowledges that Company reserves the right to change the structure of the
Annual Cash Bonus from time to time, provided that any change will not affect
Executive’s ability to receive an Annual Cash Bonus of up to 30% of Executive’s
base salary. Executive shall be paid his Annual Cash Bonus on or after March 1st
of the calendar year following the year to which such bonus relates, but in any
event before the end of such calendar year. The parties acknowledge that the
determination of the Annual Cash Bonus for the year in which Executive’s
employment terminates (and possibly for the prior year) shall not be known on
the date Executive’s employment terminates, and such amounts, if any, shall be
paid by Company to Executive in all events before the end of the calendar year
following the calendar year of termination.

 

  (d) The last sentence of Section 3(M) is hereby removed and replaced with the
following:

“The parties acknowledge that the determination of the Annual Cash Bonus for the
year in which Executive’s employment terminates (and possibly for the prior
year) shall not be known on the date Executive’s employment terminates, and such
amounts, if any, shall be paid by Company to Executive in all events on or after
March 1st of the calendar year following the calendar year of termination, but
before the end of such calendar year.”

 

  (e) New Section 3(N) is hereby added as follows:

Notwithstanding anything herein to the contrary, if, at the time any payment is
payable to Executive pursuant to the provisions of this Section 3 as a result of
Executive’s “separation from service” within the meaning of Section 409A of the
Internal revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated thereunder and Executive is a “specified employee,” as such term is
defined in Code § 409A(a)(2)(B)(i) and the regulations promulgated thereunder,
then, to the extent required by Code § 409A(a)(2)(B)(i), such payment shall not
be made before the date which is six months after the date of Executive’s
“separation from service.” Payments to which the Executive would otherwise be
entitled during the first six months following the date of termination and which
are not paid pursuant to the previous sentence will be accumulated and paid on
the first day of the seventh month following the date of termination.

2. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

 

3



--------------------------------------------------------------------------------

3. This Agreement is an amendment to the Employment Agreement, and to the extent
there is a discrepancy between this Agreement and the Employment Agreement, this
Agreement shall control and supersede the Employment Agreement to the extent of
such discrepancy. The Employment Agreement otherwise remains in full force and
effect.

4. This Agreement, the Employment Agreement (as amended by this Agreement), and
those documents expressly referred to herein embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

*    *    *    *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

/s/ Cosmo La Forgia

Executive VS HOLDINGS, INC. By:  

/s/ Thomas Tolworthy

Name:  

Thomas Tolworthy

Its:  

Chief Executive Officer

VITAMIN SHOPPE INDUSTRIES INC. By:  

/s/ Thomas Tolworthy

Name:  

Thomas Tolworthy

Its:  

Chief Executive Officer

VS PARENT, INC. By:  

/s/ Thomas Tolworthy

Name:  

Thomas Tolworthy

Its:  

Chief Executive Officer